Response to Arguments
Applicant's arguments filed 4/21/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Mayer makes no teaching or suggestion regarding mounting structure being coupled to the side surface of the vertical panel. Examiner respectfully disagrees, Mayer teaches a support structure, and a vertical panel including a light module that would inherently include a mounting structure since it is well known in the art to provide a mounting structure to secure a light source to a structure (ceiling panel, wall, etc.) and the light source is detachably to allow for repairs and replacement. In addition, Examiner provided an alternative rejection with the teaching of Livesay of a ceiling and a light system having a light module detachably coupled to a mounting structure. Examiner asserts that one of ordinary skill in the art would look into the teaching of Livesay to provide a detachably light module secured to a mounting structure in order to secure the light module to the vertical panel while allowing for easy removal to provide maintenance.
In response to Applicant’s argument that claim 1 requires the light module to be detachably coupled to the mounting structure as shown in Fig 23A, 23B. Examiner would like to note that the claimed limitations recite “at least one vertical panel” that is only shown in Figures 9-12C, the Figures 23A, 23B do not show a vertical panel as claimed thus the Examiner is considering the embodiment disclosed in Figures 9-12C. Further, it is noted that the features upon which applicant relies (i.e., mounting structure 2235 is a separate component from both ceiling tile 2300 and from the light module 2200) are not recited in the rejected claim(s).  Although the claims are interpreted in In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to Applicant’s arguments towards Figure 44 of Livesay indicating that there is not a ceiling panel in Figure 44. Examiner would like to note that the prior art of Livesay is directed towards an integrated barrier or partition (suspended ceiling) having a light module (Abstract) and the figures show different embodiments of the light module and the support structure some showing the ceiling panel and others only showing the embodiment of the light module and support structure as in Figure 44. 
In response to Applicant’s arguments towards Figure 36 of Livesay. Examiner would like to note that this Figure was not used in the rejection, only the embodiment shown in Figure 44 is being used in the rejections.
In response to applicant's arguments against the references of Mayer and Livesay individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Mayer was used for the teaching of a support structure, and a vertical panel having a light module. Livesay was only used for the teaching of a ceiling system having a light module detachably coupled to a ceiling panel via a mounting structure. 
In regards to Applicant’s argument with respect to claims 12-15 and 17-18 that Mayer teaches that the light bulb 162 is mounted within the cavity 164 along the bottom of the vane 160 and not detachably coupled to the lower side surface of the at least one 
In regards to Applicant’s argument with respect to claims 19 and 20 that Mayer fails to teach or suggest “the light module detachably coupled to the lower side surface of the vertical panel”. Examiner notes that this argument was already addressed above.
In regards to Applicant’s argument that Mayer fails to teach or suggest “a side surface extending between the first and second major surfaces, the side surface comprising an upper side surface that is opposite a lower side surface”. Examiner respectfully disagrees, as explained in the rejection, Mayer teaches “at least one vertical panel 160 suspended from the support structure, the vertical panel 160 comprising a first major surface 166, a second major surface 166 and a side surface extending between the first and second major surfaces, the side surface comprising an upper side surface that is opposite a lower side surface 169 (Fig 17)”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281.  The examiner can normally be reached on 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        4/28/2021